Preble App. No. CA95-01-001. On January 14, 1998, this court granted a stay of execution in this cause pending disposition of a timely filed petition for a writ of certiorari in the United States Supreme Court and disposition of state post-conviction proceedings. Appellee has filed a motion to set an execution date on the ground that appellant’s direct appeals and state post-conviction remedies have been exhausted. Whereas, on October 19,1998, this court received notice that the United States Supreme Court had denied appellant’s petition for a writ of certiorari and, whereas, on September 23, 1998, this court declined jurisdiction in case No. 98-1095, appellant’s post-conviction appeal,
IT IS ORDERED by the court, sua sponte, that an execution date be set.
IT IS HEREBY ORDERED by the court that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Thursday, the 8th day of April, 1999, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that the certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Preble County.